Citation Nr: 0418696	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-18 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
forearm injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bronchial asthma.  

3.  Entitlement to service connection for bilateral foot 
disability, to include tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

The issues of entitlement to service connection for bilateral 
foot disability and an increased rating for residuals of a 
right forearm injury are addressed in the remand that follows 
the order section of this decision.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  On pulmonary function testing in March 2001, the 
veteran's Forced Vital Capacity (FVC) was 98.6 percent of 
predicted, her Forced Expiratory Volume in one second (FEV-1) 
was 86.1 percent and the ratio of her FEV-1 over FVC (FEV-
1/FVC) was 75 percent.  


CONCLUSION OF LAW

Entitlement to a 10 percent rating for bronchial asthma is 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.97, Diagnostic Code 6602 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in her possession that pertains to the claim.  

The record reflects that through the supplemental statement 
of the case and a February 2004 letter from the RO, the 
veteran has been informed of the evidence and information 
necessary to substantiate her claim, the information required 
of her to enable VA to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  Although VA did not 
specifically inform the veteran that she should submit any 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and that she should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor her representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  In fact, the veteran 
did not respond to the VCAA letter sent in February 2004.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id at 10-11.

In this case, the appellant did not respond to the RO's 
February 2004 letter or the February 2004 supplemental 
statement of the case.  In the written argument submitted by 
the appellant's representative subsequent to February 2004, 
the representative did not identify any outstanding evidence 
or information, request additional time for the submission of 
evidence or information or request that the Board remand the 
case for additional consideration by the RO.  As explained 
below, the Board has found the evidence currently of record 
to be sufficient to substantiate the appellant's entitlement 
to a 10 percent evaluation for bronchial asthma.  In the 
Board's opinion, a remand for further RO consideration of the 
appellant's claim would only serve to delay resolution of the 
appellant's claim with no benefit flowing to the appellant.  
Therefore, the Board will address the merits of the claim.  


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service- 
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.

The veteran underwent a VA respiratory examination in July 
1999.  Her respiratory rate was 16 and regular.  She was 
scheduled for pulmonary function testing but failed to 
report.  Asthma was diagnosed by history only.

A March 2001 VA respiratory examination report notes the 
veteran's complaints of shortness of breath on exertion, 
especially while walking and climbing stairs.  On physical 
examination, lungs were clear to auscultation and percussion.  
A chest x-ray showed no acute infiltrate.  The clinical 
diagnosis was bronchial asthma.  The veteran's predicted FVC 
was 98.6 percent.  Her FEV-1 was 86.1% and her FEV-1/FVC was 
75%.  The examiner opined that the veteran has normal 
spirometry without bronchodilator response.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

A 10 percent rating will be assigned for bronchial asthma 
manifested by Forced Expiratory Volume in one second (FEV-1) 
of 71- to 80-percent predicted, a ratio of Forced Expiratory 
Volume to Forced Vital Capacity (FEV-1/FVC) of 71- to 80- 
percent, or if intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent rating will 
be assigned for bronchial asthma with an FEV-1 of 56- to 70- 
percent predicted, FEV-1/FVC of 56 to 70 percent, where daily 
inhalational or oral bronchodilator therapy is required, or 
where inhalational anti-inflammatory medication is required.  
The next higher rating of 60 percent is appropriate for 
bronchial asthma with an FEV-1 of 40- to 55-percent 
predicted; FEV-1/FVC of 40 to 55 percent; where at least 
monthly visits to a physician for are required for 
exacerbations; or where intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  The maximum rating of 100 
percent is assigned with an FEV-1 of less than 40-percent 
predicted; FEV-1/FVC of less than 40 percent; where there is 
more than one attack per week with episodes of respiratory 
failure; or if daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications 
is required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2003).

Analysis

Based on the findings of March 2001 VA respiratory 
examination, the veteran's bronchial asthma is manifested by 
a FEV-1/FVC of 75%.  According to 38 C.F.R. §§ 4.97, 
Diagnostic Code 6602, such a score warrants a 10 percent 
evaluation.  There is no medical evidence suggesting that the 
disability more nearly approximates the criteria for an 
evaluation in excess of 10 percent.


ORDER

Entitlement to a 10 percent rating for bronchial asthma is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

The veteran claims that she is entitled to service connection 
for a bilateral disability, although she has not specified 
the nature of the disorder or disorders for which service 
connection is sought.  The RO denied service connection for 
disability of the feet in a December 1998 rating decision, 
noting that there is no record of treatment in service for a 
disorder of the feet.  The subsequent statement of the case 
and supplemental statement of the case continue the denial of 
service connection for disability of the feet, still noting 
that service medical records are negative for any treatment 
for or diagnosis of any foot condition other than the 
laceration of the right great toe, for which the veteran is 
already service-connected.  The supplemental statement of the 
case also notes that "the 1999 VA examination is negative for 
any foot condition."  

However, upon review of the service medical records, the 
Board notes that the August 1989 enlistment examination 
disclosed asymptomatic, mild pes planus.  In addition, an 
October 1989 service medical record notes that the veteran 
complained of painful, scaly feet.  The assessment was tinea 
pedis, bilateral feet.  The August 1995 report of medical 
history portion of the separation examination notes "bad 
feet."  Moreover, according to the report of a May 1999 VA 
examination, the veteran was diagnosed with tinea pedis with 
recurrent peeling, blistering, oozing and bleeding.  

The Board notes that the RO denied entitlement to service 
connection for tinea pedis in a February 2004 rating 
decision, apparently considering this to be a disability 
separate and distinct from the bilateral foot disability on 
appeal.  The Board notes that there is nothing in the record 
indicating that the appellant has excluded tinea pedis from 
her appeal for service connection for bilateral foot 
disability.  Therefore, this matter must be addressed in a 
supplemental statement of the case.  

In addition, the Board notes although the veteran was 
afforded a VA examination of her feet in May 1999, the 
examiner failed to provide an opinion addressing the etiology 
of the veteran's bilateral foot disability.  

With respect to the veteran's claim for a rating in excess of 
10 percent for residuals of an injury of the right forearm, 
the Board notes that the RO has failed to inform the veteran 
of all potentially applicable diagnostic codes for evaluating 
the disability.  It has rated the disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5212, which authorizes a 10 percent 
evaluation for malunion of the radius with bad alignment.  It 
has not considered whether a separate compensable rating is 
warranted for a forearm scar or whether the disability 
warrants a rating in excess of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5213, based upon impairment of 
supination and pronation.  

Finally, the Board notes that the veteran was most recently 
afforded a VA examination of the residuals of an injury of 
the right forearm in March 2001.  The examiner failed to 
address all pertinent disability factors, such as functional 
impairment due to pain and functional impairment on repeated 
use and during flare-ups.  See 38 C.F.R. §§ 4.10, 4.40 and 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice of the 
criteria for evaluating the residuals of 
her right forearm injury and notice that 
she should submit any pertinent evidence 
in her possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and her representative 
and request them to submit the 
outstanding evidence.  

3.  When the above indicated record 
development has been completed, the RO 
should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present bilateral foot condition.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present foot disorder as to whether it is 
at least as likely as not that the 
disorder is etiologically related to the 
veteran's active military service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the residuals of an injury of 
the right forearm.  The claims folder 
with a copy of this remand must be made 
available to and reviewed by the 
examiner.  Any indicated studies, 
including X-ray and range of motion 
studies, should be performed.  

The examiner should describe the residual 
scarring and any functional impairment 
and symptoms associated with the 
scarring, to include whether it is tender 
or painful on objective demonstration.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal on a de 
novo basis.  The RO should consider all 
potentially applicable diagnostic codes 
for evaluating the residuals of an injury 
of the right forearm and should 
specifically consider whether a separate 
compensable rating is warranted for the 
forearm scar.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



